     Case 2:21-cv-00961-GMN-BNW Document 49
                                         48 Filed 09/09/21
                                                  09/08/21 Page 1 of 3



 1    Paul S. Padda
 2    NV Bar No. 10417
      PAUL PADDA LAW, PLLC
 3    4560 South Decatur Blvd., Suite 300
      Las Vegas, NV 89103
 4    Tel: 702.366.1888
      psp@paulpaddalaw.com
 5

 6    Paul J. Lukas, MN Bar No. 22084X*
      lukas@nka.com
 7    Kai H. Richter, MN Bar No. 0296545*
      krichter@nka.com
 8    Brock J. Specht, MN Bar No. 0388343*
      bspecht@nka.com
 9
      Benjamin J. Bauer, MN Bar No. 0398853*
10    bbauer@nka.com
      NICHOLS KASTER, PLLP
11    4700 IDS Center
      80 S 8th Street
12    Minneapolis, MN 55402
      Telephone: (612) 256-3200
13
      Facsimile: (612) 338-4878
14
      *admitted pro hac vice
15
      ATTORNEYS FOR PLAINTIFF AND THE PROPOSED CLASS
16

17                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
18
      MAGGIE THOMSON, as representative of a
19    class of similarly situated persons, and on   Case No. 2:21-cv-00961-GMN-BNW
      behalf of the Caesars Entertainment
20
      Corporation Savings & Retirement Plan,
21                                                  STIPULATION REGARDING SECOND
                                  Plaintiff,           AMENDED COMPLAINT AND
22                                                      DEADLINE TO ANSWER OR
             v.                                           OTHERWISE RESPOND
23
      RUSSELL INVESTMENTS TRUST                              (FIRST REQUEST)
24    COMPANY, CAESARS HOLDINGS,
      INC., THE PLAN INVESTMENT
25    COMMITTEE, and THE 401(K) PLAN
26    COMMITTEE.

27
                                  Defendants.
28
     Case 2:21-cv-00961-GMN-BNW Document 49
                                         48 Filed 09/09/21
                                                  09/08/21 Page 2 of 3



 1
               Plaintiff Maggie Thomson, as representative of a class of similarly situated persons, and on
 2
     behalf of the Caesars Entertainment Corporation Savings & Retirement Plan, and Defendants
 3
     Russell Investments Trust Company, Caesars Holdings, Inc., the Plan Investment Committee, and
 4
     the 401(k) Plan Committee (collectively, the “Parties”), by and through their undersigned counsel,
 5
     hereby stipulate and agree that Plaintiff Maggie Thomson, pursuant to Fed. R. Civ. P. 15(a)(1)(B),
 6
     will file a Second Amended Complaint as of right on or before September 20, 2021 in response to
 7
     Defendants’ motions to dismiss. See Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1006-1007
 8
     (9th Cir. 2015).1 The Parties further stipulate that the deadline for Defendants to answer or
 9
     otherwise respond to the Second Amended Complaint, which would otherwise be on October 4,
10
     2021, shall be extended to October 20, 2021. Plaintiff avers that there is good cause to enter into
11
     this stipulation to allow Plaintiff to address the issues raised in Defendants’ motions, and that this
12
     stipulation is not made for purposes of delay. This is the first request for an extension of time to
13
     respond to the anticipated Second Amended Complaint.
14
               Accordingly, the Parties request that the Court approve this stipulation and grant Defendants
15
     until October 20, 2021 to answer or otherwise respond to Plaintiff’s Second Amended Complaint,
16
     which she will file on or before September 20, 2021. Defendants do not waive any defenses by
17
     entering into this stipulation.
18

19       Dated: September 8, 2021                        Dated: September 8, 2021

20       NICHOLS KASTER, PLLP                            MCDONALD CARANO LLP
         /s/ Benjamin J. Bauer                           /s/ Adam Hosmer-Henner
21       Paul J. Lukas, Esq. (admitted pro hac vice)     Adam Hosmer-Henner, Esq., NSBN. 12779
         Kai H. Richter, Esq. (admitted pro hac vice)    Chelsea Latino, Esq., NBSN 14227
22
         Brock J. Specht, Esq. (admitted pro hac vice)   Jane Susskind, Esq., NSBN 15099
23       Benjamin J. Bauer, Esq. (admitted pro hac       100 West Liberty Street, 10th Floor
         vice)                                           Reno, NV 89501
24       4700 IDS Center                                 Telephone: (775) 788-2000
         80 S. 8th Street
25       Minneapolis, MN 55402                           MAYER BROWN LLP
         Telephone: (612) 256-3200                       Nancy G. Ross (admitted pro hac vice)
26                                                       Richard E. Nowak (admitted pro hac vice)
27       PAUL PADDA LAW, PLLC                            71 South Wacker Drive

28   1
      The parties agree that Plaintiff may only amend her pleading further with the consent of
     Defendants or the Court’s leave. Fed. R. Civ. P. 15(a)(2).
                                                      2
     Case 2:21-cv-00961-GMN-BNW Document 49
                                         48 Filed 09/09/21
                                                  09/08/21 Page 3 of 3


      Paul S. Padda, Esq.                          Chicago, IL 60606
 1                                                 Telephone: (312) 701-8788
      4560 South Decatur Blvd., Suite 300
 2    Las Vegas, NV 89103                          Attorneys for Defendant Caesars Holdings,
      Telephone: (702) 366-1888                    Inc., the Plan Investment Committee, and the
 3    Attorneys for Plaintiff                      401(k) Plan Committee

 4

 5                                                 PARSONS, BEHLE & LATIMER
 6                                                 /s/ Michael R. Kealy
                                                   Rew R. Goodenow, Esq. NSBN 3722
 7                                                 Michael R. Kealy, Esq. NSBN 971
                                                   50 West Liberty Street, Suite 750
 8                                                 Reno, NV 89501
                                                   Telephone: (775) 323-1601
 9

10                                                 MILBANK LLP
                                                   Sean Murphy, Esq. (admitted pro hac vice)
11                                                 Robert Hora, Esq. (admitted pro hac vice)
                                                   Vanessa Gonzalez-Ahmed, Esq. (admitted
12                                                 pro hac vice)
                                                   Maria Esperanza Ortiz, Esq. (admitted pro
13
                                                   hac vice)
14                                                 55 Hudson Yards
                                                   New York, NY 10001
15                                                 Telephone: (212) 530-5000
                                                   Attorneys for Defendant Russell Investments
16                                                 Trust Company
17

18

19   DATED: _____________________               IT IS SO ORDERED.
20
                                                _________________________________
21
                                                UNITED STATES DISTRICT JUDGE
22                                              UNITED STATES MAGISTRATE JUDGE

23                                      Order
24                          IT IS SO ORDERED

25                          DATED: 10:18 am, September 09, 2021

26

27                          BRENDA WEKSLER
                            UNITED STATES MAGISTRATE JUDGE
28

                                                  3
